Wade, C. J.
The release from damages for personal injuries, referred to in the plaintiff’s petition, does not appear in the record; and, since the consideration moving the plaintiff to execute the release is alleged by him to be other than and distinct from certain wages paid him for lost time, this court can not say that the return of the amount so paid as wages was an essential prerequisite to the bringing of the action. What the terms of the release itself may disclose remains to be developed on the trial. In the state of the record the trial judge did not err in overruling the demurrer, based on the grounds that the petition set forth no cause of action, and that it showed that if the plaintiff had any cause of action he had released and discharged the defendant therefrom. Judgment affirmed.